

a103image2.jpg [a103image2.jpg]




Tapestry, Inc.
2018 Stock Incentive Plan
Stock Option Grant Notice and Agreement
For Outside Directors


NAME


Tapestry, Inc. (the “Company”) is pleased to confirm that you have been granted
a stock option (this “Option”), effective as of GRANT DATE (the “Grant Date”),
as provided in this agreement (the “Agreement”) pursuant to the Tapestry, Inc.
2018 Stock Incentive Plan (as may be amended, restated or otherwise modified
from time to time and in effect on the Grant Date, the “Plan”). Capitalized
terms used but not defined in the Agreement shall have the meanings given to
such terms in the Plan.
1.    Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of Option Shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per Option Share (the “Common Stock”) at
the exercise price specified below (the “Grant Price”).
 
Number of Option Shares
Grant Price Per Option Share
Option Shares Granted
# of Options
Grant Price





2.    Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Plan, a copy of which will be supplied to you
upon your request, and the provisions of which are incorporated herein by
reference. This Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
3.    Expiration Date. This Option expires on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”). Subject to Section 5, Option Shares that
are vested as of the date you cease active service with the Company’s Board of
Directors will be exercisable until the earlier of (a) the Expiration Date or
(b) such earlier date indicated in Section 5 of the Agreement.
4.    Vesting. This Option may be exercised (subject to the restrictions
contained in this Agreement) only to the extent it has vested, which shall be
twelve (12) months after the Grant Date (the “Vesting Date”); provided that,
subject to Section 5 of the Agreement, you remain in continuous service as a
Director of the Company during the period beginning on the Grant Date and ending
on the Vesting Date.
5. Death or Permanent and Total Disability; Change in Control; Cause; Other
Resignation or Removal


a)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date because of your death or Permanent and Total Disability (as defined
below), then the Option will vest in full as of the date of your death or the
date you are determined to be Permanently and Totally Disabled and the last day
on which this Option may be



1





--------------------------------------------------------------------------------




exercised is the earlier of (a) the Expiration Date or (b) five (5) years after
the date of your death or Permanent and Total Disability. For purposes of the
foregoing, “Permanent and Total Disability” means that you are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve months.
b)
If you cease active service with the Company’s Board of Directors, upon the
consummation of Change in Control, the Option will immediately vest and become
exercisable with respect to all Option Shares.

c)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date for Cause (as defined below), the Option subject to this agreement,
whether or not vested, will be forfeited in its entirety for no consideration on
the date you cease active service. For purposes of this Agreement, (1) “Cause”
shall mean violation of the Company’s Code of Conduct, the Company’s Corporate
Governance Principles, or any other material written policy of the Company and
its Affiliates applicable to members of the Company’s Board of Directors or
removal from the Board of Directors for a reason that constitutes “cause” under
the General Corporate Law of the State of Maryland.

d)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date for reasons other than the situations described in Section 5(a),
5(b) or 5(c) (including, but not limited to, your resignation from or decision
not to stand for re-election to the Board, failure to be nominated by the Board
for election or re-election to the Board, failure to be elected to the Board by
the Company’s stockholders in cases where your resignation is accepted by the
Board), you will receive pro-rata vesting based on the number of days you served
during the period beginning on the Grant Date and ending on your last date of
service for the Board and the last day on which this Option may be exercised is
the earlier of (a) the Expiration Date or (b) ninety (90) days after you cease
active service.

6.    Exercise. This Option may be exercised (subject to the restrictions
contained in the Agreement) in whole or in part for the number of Option Shares
specified (which in all cases must be at least the lesser of two-hundred and
fifty (250) or the total number of shares outstanding under this Option) in a
written notice (including any electronic notice) that is delivered to the
Company or its designated agent and is accompanied by full payment of the Grant
Price for such number of specified Option Shares in cash. Subject to Section 1
above, this Option will be considered exercised on the date on which (a) your
written notice of exercise and your payment of the Grant Price, have both been
received by the Company or its designated agent, and (b) any condition to
exercise, as described herein, has be satisfied.
7.    Rights as a Stockholder. You will have no right as a stockholder with
respect to any Option Shares underlying the Option until and unless ownership of
such Option Shares has been transferred to you in accordance with the Agreement
and the Plan.
8.    Options Not Transferable. This Option will not be assignable or
transferable by you, other than by will or by the laws of descent and
distribution, or, with the consent of the Administrator, a DRO, and will be
exercisable during your lifetime only by you (or your legal guardian or personal
representative). If this Option remains exercisable after your death, subject to
Sections 3, 5, and 6 above, it may be exercised by the personal representative
of your estate or by any person who acquires the right to exercise such Option
by bequest, inheritance or otherwise by reason of your death.


2





--------------------------------------------------------------------------------




9.    Transferability of Option Shares. Option Shares generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (a) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Option.
10.    Conformity with the Plan. This Option is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of the Agreement, you
agree to be bound by all of the terms of the Agreement and the Plan.
11.    Data Privacy. Where required by applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Data (as defined below) by and among, as necessary and
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social security or insurance number, passport or
other identification number (e.g., resident registration number), salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the Options or any other restricted stock units or other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You authorize the Company, Fidelity Stock Plan Services and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
sole the purpose of implementing, administering and managing your participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom you may elect to deposit any Shares
acquired upon exercise of the Options.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your service relationship with the Company will not be
affected; the only consequence of refusing or


3





--------------------------------------------------------------------------------




withdrawing your consent is that the Company would not be able to grant you
Options or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing such consent may affect your ability
to participate in the Plan. In addition, you understand that the Company and its
Affiliates have separately implemented procedures for the handling of Data which
the Company believes permits the Company to use the Data in the manner set forth
above notwithstanding your withdrawal of such consent. For more information on
the consequences of refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company, you agree to provide an executed acknowledgment or data
privacy consent (or any other acknowledgments, agreements or consents) to the
Company that the Company may deem necessary to obtain under the data privacy
laws in your country, either now or in the future. You understand that you may
be unable to participate in the Plan if you fail to execute any such
acknowledgment, agreement or consent requested by the Company.


12.     Miscellaneous.
(a)    Amendment or Modifications. The grant of this Option is documented by the
minutes of the Board or by documents produced by the Company as authorized by
such minutes, which records are the final determinant of the number of Option
Shares granted and the conditions of this grant. The Board may amend or modify
this Option in any manner to the extent that the Board would have had the
authority under the Plan initially to grant such Option, provided that no such
amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under the Agreement without your consent. Except as
in accordance with the two immediately preceding sentences, the Agreement may be
amended, modified or supplemented only by an instrument in writing signed by
both parties hereto.
(b)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be governed by the internal laws of the State of New
York, without regard to the provisions of conflict of laws thereof.
(c)    Binding Arbitration. All disputes, claims, controversies or causes of
action between you and the Company or any of its Affiliates (collectively, the
“Tapestry Companies”) or any of their employees and other service providers
arising out of or related to the Agreement shall be determined exclusively by
final, binding and confidential arbitration in accordance with this Section
10(c).   The arbitration shall be conducted before a single arbitrator in New
York, New York (applying New York law) in accordance with the JAMS Employment
Arbitration Rules & Procedures then in effect (a copy of such rules is available
at https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS
arbitral forum.  You and the Tapestry Companies shall be entitled to engage in
discovery in the form of requests for documents, interrogatories, requests for
admissions, physical and/or mental examinations and depositions, in accordance
with and subject to the provisions of the Federal Rules of Civil Procedure.  Any
disputes concerning discovery shall be resolved by the arbitrator.  The decision
of the arbitrator appointed to hear the case will be final and binding on you
and the Tapestry Companies.  The arbitrator’s award may be entered as a judgment
in any court of competent jurisdiction in New York County, New York.  The party
requesting the arbitration shall be responsible for paying any associated filing
or administrative fees.  All other arbitration costs shall be shared equally by
you and the Tapestry Companies; provided, however, the legal fees of the party
that substantially prevails in the arbitration proceeding shall be paid by


4





--------------------------------------------------------------------------------




the non-prevailing party.  Such legal fees shall be paid no later than sixty
(60) days following the issuance of the arbitrator’s decision.  With the
exception of the foregoing clause, each party shall be responsible for the costs
and fees of its counsel or other representative.
(d)    Successors and Assigns. Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(e)    Severability. Whenever feasible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.
(f)    Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Option Shares under the Plan or cash received from participating in the
Plan (including from any dividends paid on Option Shares, sale proceeds
resulting from the sale of Option Shares acquired under the Plan) in a brokerage
or bank account outside your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should consult your personal legal advisor for any details.






















5





--------------------------------------------------------------------------------






In witness whereof, the parties hereto have executed and delivered the
Agreement.


Tapestry, Inc.
a103image1.gif [a103image1.gif]
Sarah Dunn Global Human Resources Officer


Date: GRANT DATE


I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.
OPTIONEE:


__________________________________
NAME
Date: _____________________________




6





--------------------------------------------------------------------------------




a103image2.jpg [a103image2.jpg]






ANNEX
SPECIAL PROVISIONS FOR AWARD RECIPIENTS OUTSIDE THE UNITED STATES


This Annex includes additional terms and conditions that govern this Option if
you reside and/or work outside the United States. Capitalized terms used but not
defined herein shall have the same meanings ascribed to them in the Agreement or
the Plan.


This Annex may also include information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws concerning options, as applicable, in effect as of the date of the
Agreement. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information noted herein as
the only source of information relating to the consequences of your
participation in the Plan as the information may be out of date at the time you
exercise this Option or sell Option Shares acquired under the Plan.
In addition, the information in this Annex is general in nature, does not
discuss all of the various laws, rules and regulations which may apply to your
particular situation and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country apply to your specific situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment and/or
residency after the Option is granted to you, or are considered a resident of
another country for local law purposes, the terms and conditions contained
herein for the country you are residing and/or working in at the time of grant
may not be applicable to you, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to you. Similarly, the information contained herein may no longer be
applicable in the same manner.


CHI99 3483079-14.029636.0020





--------------------------------------------------------------------------------






COUNTRY SPECIFIC PROVISIONS
EUROPEAN UNION/EUROPEAN ECONOMIC AREA
The following provision replaces Section 10 of the Agreement if you are in the
European Union or European Economic Area:
10. Data Privacy Notice.
a)
Data Collection and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company collects, processes, uses and transfers certain
personal data about you for the purpose of administering your participation in
the Plan. Specifics of the data processing are described below.

b)
Controller, EU Representative and DPO. The Company is the controller responsible
for the processing of your personal data in connection with the Plan. You can
reach the data protection officer (DPO) of the Company at dpo@tapestry.com.

c)
Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about you: your name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Options or
any other entitlement to Shares awarded, canceled, settled, vested, unvested or
outstanding in your favor, which the Company receives from you (“Personal
Data”).

d)
Purposes and Legal Bases of Processing. The Company processes the Personal Data
for the purpose of performing its contractual obligations under this Agreement,
granting Options, implementing, administering and managing your participation in
the Plan and facilitating compliance with applicable tax and securities law. The
legal basis for the processing of the Personal Data by the Company and the third
party service providers described below is the necessity of the data processing
for the Company to perform its contractual obligations under this Agreement and
for the Company’s legitimate business interests of managing the Plan and
generally administering director equity awards.

e)
Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and its affiliated companies (collectively,
“Fidelity”) who is an independent stock plan administrator with operations,
relevant to the Company, in the United States, which assists the Company with
the implementation, administration and management of the Plan. In the future,
the Company may select different service providers and may share Personal Data
with such service providers. As separate data controllers, the Company’s stock
plan administrators will open an account for you to receive and trade Shares.
You will be asked to agree on separate terms and data processing practices with
the service provider, which is a condition of your ability to participate in the
Plan. Your Personal Data will only be accessible by those individuals requiring
access to it for purposes of implementing, administering and operating your
participation in the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
your local human resources representative.

f)
International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. You understand and
acknowledge that the United States is not subject to an unlimited adequacy
finding by the European Commission and that your Personal Data may not have an
equivalent level of protection as compared to your country of residence. To
provide appropriate safeguards



8



--------------------------------------------------------------------------------




for the protection of your Personal Data, the Personal Data is transferred to
the Company based on data transfer and processing agreements implementing the EU
Standard Contractual Clauses. You may request a copy of the safeguards used to
protect your Personal Data by contacting the Company at: privacy@tapestry.com.
g)
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage your participation in the Plan, or as
required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs the Personal Data, the Company
will remove it from its systems. If the Company keeps data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be relevant laws or regulations.

h)
Data Subject Rights. To the extent provided by law, you have the right to (i)
inquire whether and what kind of Personal Data the Company holds about you and
how it is processed, and to access or request copies of such Personal Data, (ii)
request the correction or supplementation of Personal Data that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing, or
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing or processed in non-compliance with applicable legal
requirements. In addition, you have, to the extent provided by law, the right to
(iv) request the Company to restrict the processing of Personal Data in certain
situations where you feel its processing is inappropriate, (v) object, in
certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi) request portability of Personal Data that you have
actively or passively provided to the Company, where the processing of such
Personal Data is based on consent or a contractual agreement with you and is
carried out by automated means. In case of concerns, you also have the right to
(vii) lodge a complaint with the competent local data protection authority. To
receive additional information regarding your rights, raise any other questions
regarding the practices described in this Agreement or to exercise your rights,
you should contact the Company at: privacy@tapestry.com.

i)
Contractual Requirement. Your provision of Personal Data and its processing as
described above is a contractual requirement and a condition to your ability to
participate in the Plan. You understand that, as a consequence of your refusing
to provide Personal Data, the Company may not be able to allow you to
participate in the Plan, grant Options to you or administer or maintain such
Options. However, your participation in the Plan and your acceptance of this
Agreement are purely voluntary. While you will not receive Options if you decide
against participating in the Plan or providing Personal Data as described above,
your career and salary will not be affected in any way. For more information on
the consequences of the refusal to provide Personal Data, you may contact the
Company at: privacy@tapestry.com.



CHINA
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Manner of Exercise. This provision supplements Section 5 of the Agreement:


You understand and agree that due to local exchange control requirements, you
will be required, at the Company’s discretion, to exercise the Option using
either the “cashless sell-all” method or the “cashless sell-to-cover” method. To
complete a cashless sell-to-cover transaction, upon your instruction to exercise
the Option, the Company’s designated broker will (i) sell (out of the Option
Shares subject to the Option exercised) the number of Option Shares that is
sufficient to pay the Grant Price, applicable brokerage fees and commissions,
and any Tax-Related Items; (ii) use the proceeds of such sale to pay the Grant
Price and applicable brokerage fees; and (iii) remit the


9



--------------------------------------------------------------------------------




balance of the proceeds, including any amounts required to cover the Tax-Related
Items, in U.S. denominated cash to the designated Company sponsored bank account
that has been authorized for use by the appropriate State Administration of
Foreign Exchange ("SAFE"). To complete a “cashless sell-all” transaction, you
consent and agree to: (i) instruct a broker designated by the Company to
immediately sell all of the Option Shares issued upon exercise; (ii) use the
proceeds of such sale to pay the Grant Price and applicable brokerage fees; and
(iii) remit the balance of the proceeds, including any amounts required to cover
the Tax-Related Items, in U.S. denominated cash to the designated Company
sponsored bank account that has been authorized for use by SAFE.
You further agree that the Company may remit any Tax-Related Items directly from
the designated Company sponsored bank account to the appropriate tax authorities
on your behalf and any remaining proceeds to you. Alternatively, if you are
required to complete a cashless sell-all transaction, you agree (i) that the
Company may initially instruct the bank to issue 50% of the proceeds to you,
(ii) you then will remit to the Company the entire Tax-Related Items calculated
by Company in local currency (RMB), (iii) the Company will subsequently remit
the Tax-Related Items to the appropriate tax authorities on your behalf; and
(iv) the Company will then authorize the designated bank to release the
remaining balance to the proceeds to you.
You acknowledge that the amount of Tax-Related Items calculated by the Company
is an estimate, and you may be liable for additional taxes on the proceeds. You
agree to bear any currency fluctuation risk between the time the Option Shares
are sold and the time any sale proceeds (net of the Grant Price, applicable
brokerage fees and Tax-Related Items) are distributed to you.
Exchange Control Requirements. By accepting the Option, you understand and agree
that, pursuant to local exchange control requirements, any Option Shares you
acquire upon exercise of the Option must be held in an account with the
Company’s designated broker. You further understand that you are only permitted
to sell Option Shares acquired under the Plan through the Company’s designated
broker.
You further understand and agree that you will be required to repatriate any
cash proceeds from the sale of Option Shares. You further understand that, under
local law, such repatriation of cash proceeds may need to be effectuated through
a special exchange control account established by the Company or another
Affiliate, and you hereby consent and agree that any proceeds from the sale may
be transferred to such special account prior to being delivered to you.


You further understand that the proceeds will be delivered to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. Proceeds may be paid to you in U.S.
dollars or local currency, at the Company’s discretion. If the proceeds are paid
in U.S. dollars, you will be required to set up a U.S. dollar bank account in
China so that the proceeds may be deposited into this account. If the proceeds
are paid in local currency, you understand and agree that the Company is under
no obligation to secure any particular exchange conversion rate and there may be
delays in converting the cash proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the cash proceeds are received and the time the cash proceeds are distributed to
you through the special account described above.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


Sale of Option Shares. You agree that, at the Company’s discretion and
instruction, any or all of the Option Shares issued upon exercise may be sold at
any time (including immediately upon


10



--------------------------------------------------------------------------------




exercise or upon termination of your service relationship, as described below).
Your acceptance of the Option constitutes your authorization for the Company to
instruct its designated broker to assist with the sale of such Option Shares (on
your behalf pursuant to this authorization without further consent) and you
expressly authorize the Company’s designated broker to complete the sale of such
Option Shares. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the Option Shares at any particular price.
Upon the sale of the Option Shares, the Company agrees to pay you the cash
proceeds from the sale of the Option Shares, less brokerage fees and subject to
any obligation to satisfy Tax-Related Items.


Treatment of Option Shares and Options upon Termination of Service Relationship.
Due to exchange control regulations in China, you understand and agree that any
Option Shares acquired under the Plan and held by you in your brokerage account
must be sold within six months following termination of your service
relationship, or within such other period as determined by the Company or
required by SAFE (the “Mandatory Sale Date”). You understand that any Shares
held by you that have not been sold by the Mandatory Sale Date will
automatically be sold by the Company’s designated broker at the Company’s
direction (on your behalf pursuant to this authorization without further
consent), as described under "Sale of Option Shares" above.


You further understand and agree that, notwithstanding any provision in the
Agreement, you must exercise any vested Option no later than six months from
termination of your service relationship, or within any such other period as may
be permitted by the Company or required by SAFE. You understand that any vested
Option not exercised within six months of your termination or within such other
period as may be permitted by the Company or required by SAFE will be forfeited.


ITALY


Method of Exercise. Notwithstanding anything to the contrary in the Agreement,
you must exercise the Option using the cashless-sell-all exercise method. To
complete a cashless-sell-all exercise, you must instruct the broker designated
by the Company to: (i) immediately sell all of the Option Shares issued upon
exercise; (ii) use the proceeds to pay the Grant Price, applicable brokerage
fees and Tax-Related Items; and (iii) remit the balance in cash to you. If you
do not complete this procedure, the Company may refuse to allow you to exercise
the Option. The Company reserves the right to provide you with additional
methods of exercise depending on local developments.


Plan Document Acknowledgment. In accepting the Option grant, you acknowledge
that you have received a copy of the Plan and the Agreement and reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Section 10(b). Governing Law;
Section 10(c). Binding Arbitration; Section 10(e). Severability; and the Data
Privacy section of this Annex.


Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, Option Shares) which may generate income taxable in Italy
(or if you are the beneficial owner of such an investment or asset, even if you
do not directly hold the investment or asset under Italian money laundering
provisions), you are required to report such investments or assets on your
annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.




11

